Pottle, J.
The proposition stated in the first headnote is well settled and needs no elaboration. The language of the statute is. that before one can be convicted, it must appear that he played and bet for money at any game played with cards, dice, or balls. Strictly speaking, therefore, it must appear that one charged with 'a violation of this statute participated in a game. It is apparent,, however, from the testimony, that the court did not mean to charge that the accused need not take part in a game. The State’s witness testified as follows: “Ross Couey, the defendant, played cards, and bet with us. We were all playing cards at Standpipe Hill, playing ‘skin.’ Some would play sitting on the ground. The ones handling the cards .were the principals, and the ones standing behind were, the ‘pikers.’ The principals would handle the cards and the ‘pikers’ would reach over and pick up one of the cards thrown aside by the dealer, and then throw his money in the ring and bet on his card. Ross was standing behind Dave Cason, ‘piking.’ I saw Ross reach down several times and. pick up the cards and put his money down.”
It is apparent, therefore, that what the court meant to say was that if the jury believed that the accused was a “piker,” as described by the State’s witness, he would be equally guilty as if he were a “principal.” Manifestly this was correct. The law does not permit this form of, gaming, either by “principals” or by “pikers.”

Judgment affirmed.

Russell, J., absent because of illness.